IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

IN RE: OHIO EXECUTION : Case No. 2:11-cv-1016
PROTOCOL LITIGATION

District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz

This document relates to Plaintiff
James Hanna

 

ORDER ADOPTING SUBSTITUTED REPORT AND
RECOMMENDATIONS

This case is before the Court on the Magistrate Judge’s Substituted Report and

Recommendations (ECF No. 2655). The deadline for objections under Fed.R.Civ.P. 72(b) was

December 5, 2019. Defendants have filed no objections and Plaintiff Hanna’s Objections have

been found to be moot (Order, ECF No. 2677),

Accordingly, the Substituted Report and Recommendations are adopted. Plaintiff James

Hanna’s Motion for Preliminary Injunction (ECF No. 2435) is hereby DENIED without prejudice

to its renewal not later than January 20, 2020. The Court confirms the Magistrate Judge’s Order

finding Plaintiffs’ Objections moot.

December als 2019.

ei A. Sargus, Jr.
nited Statés District Judge
